            Case 2:19-cv-05336-TR Document 14 Filed 05/12/20 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DENISE PORRETTA,                               :
     Plaintiff,                                :       CIVIL ACTION
                                               :
       v.                                      :
                                               :
COMMISSIONER OF SOCIAL                         :       No. 19-5336
SECURITY,                                      :
     Defendant.                                :

                                   MEMORANDUM OPINION

TIMOTHY R. RICE                                                              May 12, 2020
U.S. MAGISTRATE JUDGE

       Plaintiff Denise Porretta alleges the Administrative Law Judge (“ALJ”) erred in denying

her application for Disability Insurance Benefits (“DIB”) by: (1) failing to account for all

credibly-established mental limitations in his Residual Functional Capacity (RFC) assessment 1;

and (2) substituting his own lay opinion for the medical opinions of her treating neurologist and

consulting examiner. Pl. Br. (doc. 11) at 3. Because the ALJ’s opinion includes substantial

evidence to support the mental restrictions in his RFC and his treatment of the medical source

statements, I deny Plaintiff’s request for review. 2

       Porretta filed for benefits based on a combination of physical and mental impairments in

February 2016. R. at 58-59. A workplace injury to her right shoulder in 2010 had led to

multiple unsuccessful shoulder surgeries, five years of physical therapy, and Reflex Sympathetic



1
        A claimant’s RFC reflects “the most [she] can still do [in a work setting] despite [her]
limitations.” 20 C.F.R. § 404.1545(a).
2
        Porretta consented to my jurisdiction on December 17, 2019 (doc. 6), pursuant to 28
U.S.C. § 636(c), Fed. R. Civ. P. 72, Local Rule 72.1, and Standing Order, In re Direct
Assignment of Social Security Appeal Cases to Magistrate Judges (Pilot Program) (E.D. Pa.
Sept. 4, 2018). See also Roell v. Withrow, 538 U.S. 580, 584 (2003) (consent to Magistrate
Judge jurisdiction can be inferred from failure to object after notice and opportunity).
            Case 2:19-cv-05336-TR Document 14 Filed 05/12/20 Page 2 of 9




Dystrophy (RSD), also known as Complex Regional Pain Disorder. R. at 737-38, 826, 960.

According to Porretta, RSD physically incapacitated her and triggered disabling depression. Id.

at 35-51.

       The ALJ acknowledged that Porretta could not use her right arm at all, id. at 57, but

nevertheless found her capable of a limited range of light work, id. at 20. Despite her history of

skilled work, he restricted her to unskilled work with “short, simple instructions” to account for

the cognitive, memory, and concentration limitations caused by her depression. Id.

       Porretta contends the mental limitations in the RFC are legally inadequate because they

fail to account for the impairments the ALJ acknowledged at Step 3 in her reasoning, social

interactions, and ability to maintain herself. Pl. Br. at 7-12. She argues that the ALJ’s findings

that she suffered from “moderate” limitations in her ability to concentrate and interact with

others, and his finding that she suffered from “mild” limitations in her activities of daily living,

are inconsistent with the RFC’s blanket limitation to unskilled work with “short, simple

instructions.” Id. She also cites the Dictionary of Occupational Titles (DOT) to argue the ALJ

legally erred by failing to account for a “discrepancy” between the DOT and the Vocational

Expert (VE) testimony. Reply (doc. 13) at 2 (citing SSR 00-4p, 2000 WL 1898704, at *4 (Dec.

4, 2000)). Porretta contends the VE testimony that she could perform two jobs requiring

Reasoning Level Two and one requiring Reasoning Level Four was inconsistent with the DOT

because the DOT defines Reasoning Level Two as requiring the ability to carry out “detailed”

instructions, while the RFC limited her to work with “short, simple instructions.” Pl. Br. at 5.

       The VE, however, testified that the information she provided was either consistent with

the DOT or based on her “opinion and knowledge.” R. at 54. To the extent that the


                                                  2
           Case 2:19-cv-05336-TR Document 14 Filed 05/12/20 Page 3 of 9




“discrepancy” Porretta identifies was a question of interpretation, the VE testimony was

adequate to meet the Commissioner’s burden of proof. Zirnsak v. Colvin, 777 F.3d 607, 616 (3d

Cir. 2014) (citing 20 C.F.R. § 404.1566(e) for the proposition that the Commissioner can meet

his Step Five burden with VE testimony).

       Further, the ALJ was not required to use any specific language in his RFC to incorporate

the moderate and mild ratings of her mental limitations. Hess v. Comm’r of Soc. Sec., 931 F.3d

198, 209 (3d Cir. 2019) (“no incantations are required at steps four and five simply because a

particular finding has been made at steps two and three”). Translating a moderate concentration

impairment into a “simple tasks” limitation is permitted “as long as the ALJ offers a ‘valid

explanation.’” Id. at 211 (permitting a ‘simple tasks’ limitation after a finding of ‘moderate’

difficulties in ‘concentration, persistence, or pace’”). Here, the ALJ noted the contrast between

Porretta’s alleged symptoms and reported daily activities, as well as the multiple normal mental

status examinations on record. R. at 20-23. He gave “partial weight” to the opinion of the

examining psychologist who found Porretta suffered from severe mental impairments that caused

no more than moderate limitations, and provided more restrictive mental limitations than the

psychologist recommended. Id. at 23-24. The ALJ adequately explained his treatment of

Porretta’s concentration limitations in his RFC. Hess, 913 F.3d at 211; see also Zirnsak, 777

F.3d at 618 (“there is no bright-line rule stating whether there is a per se conflict between a job

that requires level 3 reasoning and a finding that a claimant should be limited to simple and

routine work”), Zirnsak v. Colvin, No. 13-303, 2013 WL 6622925, at *6 (W.D. Pa. Dec. 5, 2013)

(ALJ found Zirnsak suffered from moderate concentration limitations); Geiser v. Astrue, No. 10-

1973, 2011 WL 3163219, at *11-12 (M.D. Pa. July 26, 2011) (finding claimant restricted to


                                                  3
           Case 2:19-cv-05336-TR Document 14 Filed 05/12/20 Page 4 of 9




“simple” work could perform a job requiring Reasoning Level Three and listing 13 other cases

finding the same). 3

       Porretta also argues the ALJ legally erred by failing to include any restrictions to

accommodate her moderate limitations in social interactions. Pl. Br. at 10-11. The ALJ was

permitted to exclude specific limitations related to social interactions as long as he adequately

explain his RFC. Holloman v. Comm’r of Soc. Sec., 639 F. App’x 810, 815-16 (3d Cir. 2016)

(upholding ALJ RFC that did not include social limitations after a finding of moderate social

limitation at Step 3). The same analysis that supported the ALJ’s RFC for concentration

limitations supported his RFC for social interactions because it included information that Porretta

went out to dinner with her husband or a friend and interacted appropriately with health care

providers. R. at 22-23. The ALJ also explained he found her statements regarding the functional

limitations of her impairments were “not entirely consistent with the medical evidence and other

evidence of record” based on: (1) her activities and lifestyle; (2) the treatment she received; (3)

discrepancies between her assertions and documentary reports; (4) her demeanor at the hearing;

(5) her medical history; (6) findings on her medical examinations; and (7) reports of her




3
        I need not decide whether Reasoning Level Four positions are appropriate for claimants
with “moderate” concentration impairments because the ALJ met his burden of proving Porretta
could perform jobs available in “significant numbers in the national economy” by identifying the
Reasoning Level 2 positions. 20 C.F.R. § 404.1566(b). ALJs are not required to prove multiple
professions are available to claimants as long as they have provided substantial evidence that at
least one job is available in “significant numbers” in the national economy. Henderson v. Soc.
Sec. Admin., 87 F. App’x 248, 253 (3d Cir. 2004). VE testimony that there were 10,000
positions as a salon attendant and 21,000 jobs as a baby stroller or wheelchair rental clerk
available nationally, R. at 54, was sufficient to meet the Commissioner’s burden because both
positions required only Reasoning Level Two. Young v. Astrue, 519 F. App’x 769, 772 (3d Cir.
2013) (“testimony from the vocational expert that 20,000 jobs were available in the national
economy is sufficient to support a finding that work exists in significant numbers”).
                                                  4
          Case 2:19-cv-05336-TR Document 14 Filed 05/12/20 Page 5 of 9




reviewing, treating, and evaluating providers. Id. at 24. My review of the medical record

confirmed the ALJ’s observations that Porretta’s limitations were primarily physical, with mental

limitations effectively stemming from her physical condition. See, e.g., id. at 44 (she has never

treated with a mental health specialist), 50 (her concentration limitations are caused by pain), 51

(her social limitations are based on fear of encountering physical limitations). The ALJ

supported an RFC that did not include social limitations with substantial evidence. Holloman,

639 F. App’x at 815-16.

       Finally, Porretta argues the ALJ’s RFC failed to account for her mild limitations in

adapting or managing herself. Pl. Br. at 12. The ALJ described Porretta’s extensive activities of

daily living, finding the mild restrictions that he noted were “inconsistent with her complaints of

prolonged and consistent disabling functional limitations.” R. at 25. The ALJ provided

substantial evidence to support his mental RFC. Holloman, 639 F. App’x at 815-16.

       Porretta also contends the ALJ erred by giving only “partial weight” to the opinion of her

treating neurologist, Dr. Kesha Wilford. Pl. Br. at 13. Dr. Wilford opined Porretta could sit,

stand, or walk for more than six hours in an eight-hour workday, but would need to alternate

positions every two hours. R. at 1187. She found Porretta could rarely lift or carry less than 10

pounds, never push or pull with her arms and only occasionally push or pull with her legs. Id.

Dr. Wilford further opined Porretta could frequently reach but never handle, finger, or feel, and

that she would miss more than three days of work per month. Id. at 1188. Dr. Wilford supported

her opinion with medical findings regarding Porretta’s right arm. Id.

       The ALJ explained he gave only “partial weight” to Dr. Wilford’s opinion “to the extent

of some of its manipulative, postural, and environmental limitations” because: (1) the restrictions


                                                 5
          Case 2:19-cv-05336-TR Document 14 Filed 05/12/20 Page 6 of 9




were overly restrictive; (2) they were an overstatement of the evidence; (3) they were

inconsistent with the evidence of record as a whole; and (4) the opinion was a mere “checklist.”

Id. at 23. The ALJ accurately found the opinion a mere checklist, and that it overstated the

evidence on which it was based. Although the only findings on which Dr. Wilford based her

opinions concerned Porretta’s right arm, she provided exertional, manipulative, postural, and

environmental limitations without distinguishing between Porretta’s right and left arms. Id. at

1187-88. Moreover, some of the limitations in the ALJ’s RFC are more restrictive than Dr.

Wilford’s recommendations. Compare, e.g., id. at 1087 (Dr. Wilford limited Porretta to standing

or walking for more than six hours in an eight-hour day), with id. at 20 (the ALJ limited Porretta

to standing or walking for only four hours in an eight-hour day). The ALJ’s treatment of Dr.

Wilford’s opinion can justify remand only if remand could lead to a different outcome. Shinseki

v. Sanders, 556 U.S. 396, 406 (2009) (the harmless-error rule applies to judicial review of

administrative proceedings); Woodson v. Comm’r Soc. Sec., 661 F. App’x 762, 766 (3d Cir.

2016) (citing Rutherford v. Barnhart, 399 F.3d 546, 553 (3d Cir. 2005)) (remand is only

appropriate when there could be a different outcome). The crux of the dispute regarding Dr.

Wilford’s opinion, therefore, is limited to Dr. Wilford’s opinion that Porretta could never lift or

carry more than 10 pounds, (as opposed to the 20 pounds of the ALJ’s “light” RFC, see 20

C.F.R. § 404.1567), and that Porretta would be absent from work three or more days per month,

R. at 1188. See also R. at 56 (there would be no jobs available for an individual with Porretta’s

limitations who also missed two or more days of work per month).

       The only physical findings Dr. Wilford made at the examination on which her opinion

was based were increased tone and reduced range of motion in Porretta’s right arm. R. at 1087.


                                                 6
           Case 2:19-cv-05336-TR Document 14 Filed 05/12/20 Page 7 of 9




Because the RFC allows only positions that require no use of Porretta’s right arm, id. at 57 (the

RFC assumes Porretta “could do nothing with the right” arm), the ALJ provided substantial

evidence to support his conclusion that the other limitations in Dr. Wilford’s opinion were overly

restrictive and an overstatement of the evidence, id. at 23. The ALJ accurately summarized the

rest of the medical record, which showed benign findings except for those affecting the right

arm, conservative treatment that was largely effective, and activities and lifestyle inconsistent

with full disability. Id. at 24. The ALJ cited substantial evidence to support his conclusion that

Dr. Wilford’s restrictions beyond limiting the use of Porretta’s right arm were inconsistent with

the record as a whole. Dula v. Barnhart, 129 F. App’x 715, 718 (3d Cir. 2005) (“The ALJ retains

the duty to analyze treating source opinions and judge whether they are supported by and

consistent with the rest of the record.”).

       Porretta also challenges the ALJ’s treatment of the opinion of consulting examiner Dr.

David Klebanoff. Pl. Br. at 14. The ALJ gave “partial weight” to Dr. Klebanoff’s opinion

regarding standing, walking, manipulative, postural, and environmental limitations because he

found the opinion was otherwise: (1) primarily based on subjective complaints; (2) internally

inconsistent with Dr. Klebanoff’s exam; and (3) overly restrictive. R. at 22-23. My review of

the record confirms the ALJ’s conclusions are supported by substantial evidence. See id. at 1026

(Dr. Klebanoff’s almost entirely normal physical examination of Porretta, including normal

right-sided grip strength).

       Dr. Klebanoff opined Portetta could carry less than 10 pounds occasionally, sit for a total

of eight hours in an eight-hour workday, and stand or walk for a total of four hours. Id. at 1030.

In combination with his proposed manipulative and postural limitations, Dr. Klebanoff would


                                                 7
          Case 2:19-cv-05336-TR Document 14 Filed 05/12/20 Page 8 of 9




have restricted Porretta to a limited range of sedentary work. 20 C.F.R. § 404.1567(a). The

major differences between the ALJ’s and Dr. Klebanoff’s recommended RFCs are whether

Poretta could lift 10 or 20 pounds occasionally with her left arm, and stand/walk for a total of

four or six hours per day. R. at 20, 1030-33.

       The ALJ was required to weigh the examining physician’s opinion using specific

regulatory considerations. See 20 C.F.R. § 404.1527. By relying on the opinion’s consistency

and supportability to assign partial weight, he complied with this regulatory mandate. See Bailey

v. Berryhill, No. 16-1759, 2018 WL 658868, at *4 (W.D. Pa. Feb. 1, 2018) (finding ALJ opinion

that assigned partial weight to the opinion of an examining physician based on its inconsistency

with the medical record and claimant’s activities of daily living “provide[d] a reviewing court

with the benefit of the factual basis underlying the ultimate disability finding” because the

conclusion was borne out by the court’s review of the medical record).

       Finally, Porretta argues it was “legal error” for the ALJ to design an RFC without specific

support in a medical source statement. Pl. Br. at 14 (citing Doak v. Heckler, 790 F.2d 26 (3d Cir.

1986). But “[t]here is no legal requirement that a physician have made the particular findings

that an ALJ adopts in the course of determining an RFC.” Titterington v. Barnhart, 174 F. App’x

6, 11 (3d Cir. 2006); see also Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 362 (3d Cir. 2011)

(An “ALJ is not precluded from reaching RFC determinations without outside medical expert

review of each fact incorporated into the decision.”). Because the ALJ supported his RFC and

the weight he gave to each of the medical source statements with substantial evidence, the

Commissioner met his burden of proof. Doak, 790 F.2d at 30 (awarding benefits only because

medical evidence did not support RFC for light work and VE testimony regarding transferable


                                                 8
          Case 2:19-cv-05336-TR Document 14 Filed 05/12/20 Page 9 of 9




skills was misconstrued).

       An appropriate Order accompanies this opinion.




                                             9
